Case 1:16-cr-00515-NGG-LB Document 77 Filed 12/20/19 Page 1 of 11 PageID #: 1581



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

     UNITED STATES OF AMERICA,


                                                      Case No.: 1:16-cr-00515-NGG
                    -against-

     OZ AFRICA MANAGEMENT GP, LLC,

                                Defendant.




              REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF OZ
              AFRICA MANAGEMENT GP, LLC’S MOTION FOR DISCOVERY
                UNDER FEDERAL RULE OF CRIMINAL PROCEDURE 17(C)

           Pursuant to Federal Rule of Criminal Procedure 17(c) and the Order entered by the Court

 on December 4, 2019, Defendant OZ Africa Management GP, LLC (“OZ Africa”) respectfully

 submits this Reply Memorandum in further support of its request that the Court order Claimants

 and their expert to provide limited discovery relevant to their claim for restitution. See ECF 72.

           Claimants have been found to be victims and seek restitution under the Mandatory Victims

 Restitution Act (“MVRA”), 18 U.S.C. § 3663A(b). ECF 51 at 20. In its August 29, 2019

 Memorandum and Order, the Court stated: “On the current record, the court is unprepared to decide

 how much restitution Defendant owes Claimants.” ECF 51 at 20. Following a hearing, Judge

 Garaufis directed the parties to confer on discovery, set a briefing schedule for discovery motions

 should that be necessary (see Order entered December 4, 2019) and he referred discovery to this

 Court.1


 1
   Courts in this District routinely order discovery in connection with claims for restitution. See United
 States v. Dharia, 284 F. Supp. 3d 262, 264-65 (E.D.N.Y. 2018) (Weinstein, J.) (ordering discovery of
 restitution claimants), reconsideration denied, 2018 WL 2440730 (E.D.N.Y. Feb. 2, 2018) (Weinstein, J.),
 mandamus denied sub nom. In re PRP Brooklyn Eatery, LLC, 2018 WL 2459564 (2d Cir. Apr. 2, 2018);
Case 1:16-cr-00515-NGG-LB Document 77 Filed 12/20/19 Page 2 of 11 PageID #: 1582



          Claimants have yet to produce any discovery. Claimants refuse to identify who they are.

 They refuse to say what property of theirs was taken and when. They refuse to provide any

 information concerning their alleged purchases and sales of common shares of Africo Resources

 Limited (“Africo”). They have not even provided customary expert disclosure, despite agreeing

 to do so. They have not produced a single document (even those they said they would provide).

     I.   Claimants Ignore the Dictates of the MVRA

          OZ Africa’s discovery requests are tailored to address both the directives of the Court in

 its August 29, 2019 Memorandum and Order, and its ultimate determination of restitution.

                 A. Controlling Law Requires Production of the Information Requested

          Restitution must be determined on a victim-by-victim basis and requires an evaluation of

 the actual loss to each victim caused by the defendant’s criminal conduct.2 The restitution

 determination, by the text of the MVRA, and a host of legal precedent to which Claimants fail to

 respond (see ECF 72 at 3-7), requires not only that the Court identify and value the “property of a

 victim” and the date that it was subject to “damage, loss, or destruction,” 18 U.S.C. § 3663A(b),

 but also that “even where a defendant’s [criminal offense] results in many victims whose identities

 and losses are difficult to ascertain, the district court should identify the victims and their actual

 losses prior to imposing restitution under the MVRA.” Catoggio, 326 F.3d at 329 (emphasis

 added). Request No. 1 to Claimants is aimed at precisely this information – the identification of

 each Claimant, and his/her/its alleged actual loss. See ECF 72-1 at 5.




 United States v. Gushlak, No. 03-cr-0833 (E.D.N.Y. Aug. 19, 2011) (unpublished order) (Garaufis, J.)
 (ordering production of “information on which the Government’s [restitution] expert will base his expert
 report and opinion”); United States v. Donaghy, 570 F. Supp. 2d 411, 419 (E.D.N.Y. 2008) (Amon, J.)
 (ordering discovery of restitution claimants).
 2
  See United States v. Catoggio, 326 F.3d 323, 328-29 (2d Cir. 2003); United States v. Carboni, 204 F.3d
 39, 47 (2d Cir. 2000); United States v. Gushlak, 728 F.3d 184, 188 (2d Cir. 2013).

                                                    2
Case 1:16-cr-00515-NGG-LB Document 77 Filed 12/20/19 Page 3 of 11 PageID #: 1583



        Claimants’ failure to identify themselves prevents OZ Africa and the Court from making

 the actual loss calculation required by the MVRA. See ECF 72 at 4-5. At the September 23, 2019

 conference, Judge Garaufis recognized that OZ Africa could “need discovery of certain

 information [to] assist [] in making an appropriate response” to the Government and Claimants’

 submissions. See Sept. 23, 2019 Tr. at 10, 15 (also stating: “[B]ut with regard to [Claimants’]

 submission, you’re . . . going to submit the number of claimants, the amount of the shares per

 claimant, I assume, and the loss per share, I assume.”). Such information, that the Court assumed

 Claimants would have already provided in their opening submission, is essential to the restitution

 calculation, and is required to be determined “prior to imposing restitution under the MVRA.”

 Catoggio, 326 F.3d at 328-29 (emphasis added) (this identification “is a statutory prerequisite to

 the application of the MVRA,” and necessary to “ensure[] that [] victims receive the pro-rat[ed]

 share of the restitution funds to which they are entitled”); United States v. Hatfield, 2014 WL

 7271616, at *14 (E.D.N.Y. Dec. 18, 2014) (Seybert, J.) (restitution calculation based on “actual

 data regarding individual shareholders” is “consistent with the Second Circuit's requirement that

 victims must be identified prior to the imposition of a restitution order”).

        Claimants’ suggestion that they need not identify themselves and their respective losses,

 and that the Court can consider restitution on an anonymous class-wide basis, is contrary to law.

 See United States v. Collardeau, 2005 WL 1106475, at *7-8, *20 (D.N.J. Apr. 28, 2005) (denying

 motion for restitution to “three separate victim ‘classes’” as “an illogical and overly simplistic

 method to calculate the damages”); United States v. Gushlak, 2011 WL 128359, at *2-3 (E.D.N.Y.

 Jan. 14, 2011) (Garaufis, J.) (ordering the production of a list identifying each individual victim

 and the amount of his/her/its alleged loss).




                                                   3
Case 1:16-cr-00515-NGG-LB Document 77 Filed 12/20/19 Page 4 of 11 PageID #: 1584



         Former shareholders who sold before the date of loss or who bought after the date of loss

 suffered no compensable injury. Claimants’ statement that it “is irrefutable [] that some individual

 or entity did . . . hold [the] interests and thus was harmed by the Defendant” (Claimants’ Brief

 (ECF 75) at 18) misses the point. The Wilson Sonsini law firm does not represent the world at

 large; it represents a specific number (not all) of Africo’s former shareholders. Their refusal to

 provide any discovery, and to attempt to litigate on a “class” basis, prevents a finding on whether

 particular Claimants suffered any loss, and, if so, in what specific, individualized amount, as the

 law of the Circuit requires. See Catoggio, 326 F.3d at 329.

         This is not an issue of undue burden. Claimants admit that they have the information about

 themselves that is requested, and state “[t]o the extent that the Court requests the Victims to

 provide . . . the identities of the Victims and the amount of equity held by each during the relevant

 period, we will of course do so . . . .” ECF 75 at 18-19. But instead of simply providing it,

 Claimants assert that the appropriate identifying information can be obtained “from the Canadian

 depositories where the shares were held.” ECF 75 at 18 n.15. Information about Claimants who

 seek restitution should not become a cross-border scavenger hunt. Discovery games by prior

 restitution claimants have not been well received by Courts in this District.3




 3
   See Dharia, 284 F. Supp. 3d at 264-65 (Weinstein, J.) (individuals and entities sought intervention
 claiming to be victims of the defendant’s crimes and seeking restitution, but refused to provide required
 discovery and after “contentious” discovery, it was shown that claimants were not entitled to restitution and
 their claims for restitution were dismissed), reconsideration denied, 2018 WL 2440730 (E.D.N.Y. Feb. 2,
 2018) (Weinstein, J.), mandamus denied sub nom. In re PRP Brooklyn Eatery, LLC, 2018 WL 2459564 (2d
 Cir. Apr. 2, 2018).

                                                      4
Case 1:16-cr-00515-NGG-LB Document 77 Filed 12/20/19 Page 5 of 11 PageID #: 1585



                B. The Discovery Sought Will Expedite the Determination of Restitution and
                   Completion of Sentencing

        Claimants have it backwards in suggesting that discovery will “delay the payment of

 restitution.” ECF 75 at 10. The Second Circuit has made clear that information concerning the

 identity of each Claimant, his/her/its stock purchase history, and the date of their purported loss

 must be produced “prior to imposing restitution under the MVRA.” Catoggio, 326 F.3d at 328-

 29 (emphasis added). By refusing to provide any discovery, it is Claimants who are prolonging

 the sentencing process.

        The Government has also submitted to the Court that it is not yet in a position to calculate

 “the appropriate restitution amount for individual Claimants,” ostensibly because Claimants have

 failed to provide the requisite information. ECF 68 at 2 n.2.

                C. Claimants Mischaracterize the Court’s Ruling

        In its August 29, 2019 Memorandum and Order, the Court contemplated the submission of

 information not then in the record, stating: “On the current record, the court is unprepared to decide

 how much restitution Defendant owes Claimants.” ECF 51 at 20. The Court’s ruling therefore

 anticipated the need for discovery, which is what OZ Africa now seeks.

        Showing their inability to address the issue of discovery on the merits, Claimants spend

 the bulk of their brief discussing the OZ Africa Plea Agreement and the Och-Ziff Deferred

 Prosecution Agreement, which have no bearing on who Claimants are and whether they have an

 injury compensable in restitution. Claimants’ assertion that former Africo shareholders can, in

 concept, be “victims” does not obviate the need for the discovery requested.

        Claimants mischaracterize the Court’s ruling as having “rejected Defendant’s argument

 that the only losses suffered by the Africo Owners were the dilution of their shares or damage to

 the price of those shares.” ECF 75 at 6. In fact, the Court was not presented with, nor was it


                                                   5
Case 1:16-cr-00515-NGG-LB Document 77 Filed 12/20/19 Page 6 of 11 PageID #: 1586



 considering, let alone deciding, the correct methodology to use in calculating a restitution award,

 but instead was evaluating whether Claimants’ “attenuated” interest in the Kalukundi mining rights

 permitted them to be considered possible “victims” under the MVRA. ECF 51 at 11-13. The

 Court made no determination as to whether the dilution of Claimants’ equity ownership interest in

 Africo, or any loss in the value of their Africo shares – the only “property” allegedly owned by

 Claimants – was or was not a proper basis for the loss determination. See ECF 51 at 13.

         The issue now is discovery. Not the merits. At the appropriate time, OZ Africa will make

 submissions supporting an objective, market-based methodology for the purposes of a restitution

 determination.

                  D. Claimants Mischaracterize the Issue Presented

         Claimants argue that OZ Africa seeks to re-litigate: “(1) the relevance of the manner in

 which the Victims held their interest in the Kalukundi mining rights”; “(2) the financial condition

 of Africo prior to and during Defendants’ criminal conspiracy, and the potential for dilution with

 third-party financing”; “(3) the value of the Kalukundi mining rights as the appropriate measure

 of harm suffered by the Victims”; and “(4) whether Defendant was the direct and proximate cause

 of the harm to the victim’s mining rights.” ECF 75 at 14. That is not so. OZ Africa only seeks

 discovery on issues clearly relevant to the determination before the Court.

         At all relevant times, Africo was a single-asset-corporation and that asset was its intangible,

 indirect interest in the Kalukundi mining rights. Any evidence of the value of Africo necessarily

 reflects the value of its single asset and is relevant and probative to the issue of restitution.

         In this regard, we believe that two of the Claimants were the senior-most management of

 Africo in 2006-2008 – Christopher Theodoropoulos (Africo’s Chairman of the Board) and Antony




                                                    6
Case 1:16-cr-00515-NGG-LB Document 77 Filed 12/20/19 Page 7 of 11 PageID #: 1587



 Harwood (its CEO)4 – and they authorized and signed the annual reports and regulatory filings

 made by Africo in early 2007 in which the audited balance sheet of Africo listed its total “Mineral

 properties” at approximately $4 million.5 Theodoropoulos was also the contemporaneous recipient

 of an internal Africo memorandum valuing Africo’s total interest in the Kalukundi mining rights

 as of 2008 at $1 million.

           Those contemporaneous audited and internal (non-litigation) numbers are a far cry from

 the pie-in-the-sky litigation-driven numbers now being bandied about by Claimants. To the extent

 there is other contemporaneous evidence of the value of Africo, its interest in the Kalukundi mining

 rights, or the mining rights themselves that are in Claimants’ possession, custody or control –

 especially as here authorized or presented over the signatures of Claimants – they should be

 produced. See footnote 1, supra. The discovery that Claimants are refusing to provide will

 undercut their claims.

     II.   The Requests are Narrowly-Tailored and Meet the Nixon Standard

           Each request is narrowly tailored to the issues relevant to restitution.6


 4
   In discussions, Claimants have identified a certain subset of their clients, making their refusal to identify
 their remaining clients as the law requires all the more confounding.
 5
   While Claimants may argue that its “Mineral properties” were carried on Africo’s balance sheet at cost,
 the $4 million figure is still a relevant metric, particularly where the Claimants now, for litigation purposes,
 claim the value of the same property is over 72 times more. See Claimants’ Submission (ECF 69) at 1-2.
 6
   Claimants’ repeated assertion that OZ Africa is engaged in an improper “fishing expedition” (see ECF 75
 at 1, 13, 20, 22, 25) is baseless, and the cases Claimants cite to support this argument are inapposite. See,
 e.g., United States v. Ashburn, 2015 WL 1033063, at *2-3 (E.D.N.Y. Mar. 5, 2015) (Garaufis, J.) (quashing
 subpoenas issued during the middle of trial where defendant “ha[d] not made a single representation to the
 court regarding the materiality of th[e] request”); United States v. Robinson, 2017 WL 1331274, at *3-4
 (E.D.N.Y. Apr. 10, 2017) (Spatt, J.) (defendant’s subpoena improper where it sought government reports
 precluded from disclosure by Rule 16(a)(2), and where the defendant was able to obtain the documents in
 advance of trial without subpoenas); United States v. Pena, 2016 WL 8735699, at *2 (S.D.N.Y. Feb. 12,
 2016) (information sought by defendant was inadmissible because it was hearsay and at least some portions
 were privileged); United States v. RW Prof’l Leasing Servs. Corp., 228 F.R.D. 158, 163-64 (E.D.N.Y. 2005)
 (Spatt, J.) (defendant’s request did not meet specificity requirements where it demanded “each and every
 document ever generated, created or received by [the subpoena recipient] in relation to” the conduct at
 issue); United States v. Cheruvu, 2018 U.S. Dist. LEXIS 197922, at *8 (W.D.N.Y. Nov. 20, 2018) (noting
                                                        7
Case 1:16-cr-00515-NGG-LB Document 77 Filed 12/20/19 Page 8 of 11 PageID #: 1588



           Requests 1(c) and (f)7: The requests relating to relevant positions the Claimants held at

 Africo seek evidence concerning the Claimants’ control over Africo and its development of the

 Kalukundi Project. See ECF 72-1 (proposed subpoena to Claimants). To the extent particular

 Claimants were in decision-making roles regarding the Project, or were involved in or approved

 of any steps taken to advance it (or not) during the relevant time period, this directly bears on the

 viability, and therefore the value, of the mining rights and any related opportunities that Claimants

 may have lost.

           Requests 2 and 3: Evidence of the value of Africo directly relates to the value of its single,

 material asset, its indirect interest in the Kalukundi mining rights. Information concerning

 contracts pursuant to which the mining rights were held, and any satisfaction or failure to satisfy

 the obligations thereunder, directly relates to the risk of revocation of the ownership of these rights,

 which impacts their value.8 Documents concerning the acquisition, transfer, purchase or sale of

 the mining rights or any portion thereof, relate directly to valuation, and are also relevant. This is

 particularly so because it is unclear from the public record whether, and if so at what time, Africo

 owned the portion of the mining rights it now claims to have owned. Notably, public filings appear

 to show that as of December 2006 Africo may only have owned 48% of the entity through which

 it derivatively owned the mining rights, while holding an option to purchase the remaining 52%.




 that “Defendant himself confesses that, at this time, he has no way of knowing whether the documents
 sought are in fact relevant; he can only speculate”); United States v. Mendineuta-Ibarro, 956 F. Supp. 2d
 511, 515 (S.D.N.Y. 2013) (“the subpoena . . . requests materials that may never be admissible” and
 “requests materials that are either statutorily protected from pre-trial disclosure or insufficient to justify the
 use of a 17(c) subpoena”).
 7
     The other subparts of Request 1 are addressed in Part I, supra.
 8
   Claimants’ contention that the Statement of Facts renders this request “utterly irrelevant” ignores the fact
 that Africo could very well have owned an interest in the mining rights, yet they were, or could become,
 subject to revocation. ECF 75 at 21.

                                                         8
Case 1:16-cr-00515-NGG-LB Document 77 Filed 12/20/19 Page 9 of 11 PageID #: 1589



 Naturally, if Claimants owned a smaller portion of mining rights than they now claim, their loss

 would be correspondingly lower.

        Request 4: Documents concerning efforts to develop the Kalukundi property and obstacles

 or impediments to doing so also relate to the valuation of the mining rights. The Court’s August

 29, 2019 Memorandum and Order sought submissions on the “complications” attendant to the

 development of the Kalukundi property. See ECF 51 at 20 and n.13. Documents reflecting

 Africo’s internal discussion of those complications are relevant discovery and bear on valuation.

        Request 5: Documents concerning the Camrose Transactions are relevant to the value of

 the mining rights to Claimants and Claimants’ ownership interest relating to the mining rights.

 The Camrose Transactions provided Africo with a much-needed $100 million cash equity infusion,

 as well as the assignment of the mining rights relating to the Kalukundi property. As the Camrose

 Transactions are part of the underlying offense, to the extent this equity infusion and the attendant

 dilution of Claimants’ indirect interest in the mining rights was consistent with Africo’s

 fundraising goals prior to any criminal offense (e.g., the Paradigm transaction (see ECF 72 at 6-

 7)), and to the extent Claimants have documents that explicitly discuss the Camrose Transactions

 as desirable or consistent with their pre-offense goals, this information is relevant to the Claimants’

 current assertion that the Transactions harmed them. See United States v. Marino, 654 F.3d 310,

 319 (2d Cir. 2011) (“Restitution should not be ordered in respect to a loss which would have

 occurred regardless of the defendant’s conduct.”).

        Requests for Expert Discovery to Claimants, Dr. Rigby, and SRK Consulting: Claimants

 have agreed to produce the expert discovery sought in Requests 6 and 7 (ECF 75 at 25), but have

 still not produced a single responsive document. The Claimants should be ordered to comply with

 these requests, since, as they obviously recognize, the requests seek nothing more than customary



                                                   9
Case 1:16-cr-00515-NGG-LB Document 77 Filed 12/20/19 Page 10 of 11 PageID #: 1590



  expert disclosure.9 Moreover, to the extent any of this routine expert discovery is not in the

  Claimants’ possession, custody, or control, the Court should order Dr. Rigby or SRK Consulting

  to produce it. See ECF 72-2 (proposed subpoena to Dr. Rigby); ECF 72-3 (proposed subpoena to

  SRK).

          Claimants argue that the additional material requested from Dr. Rigby and SRK – the data

  supporting the 2008 SRK Report and Dr. Rigby’s prior analyses of copper and cobalt mining in

  the DRC – is only sought for impeachment purposes. ECF 75 at 24-25. This is not so. The 2008

  SRK Report contains a valuation of the Kalukundi mining rights (ECF 68 at 5), and Dr. Rigby’s

  own prior analyses of copper and cobalt mining projects in the DRC will also contain relevant

  valuation metrics. Where there are “other valid potential evidentiary uses for the [requested]

  material,” the fact that such evidence might also be used for impeachment purposes does not

  prevent it from being validly subpoenaed under Rule 17(c). United States v. Nixon, 418 U.S. 683,

  701-02 (1974).




  9
    See Gushlak, No. 03-cr-0833 (E.D.N.Y. Aug. 19, 2011) (unpublished order) (Garaufis, J.) (ordering
  Government to produce “information on which the Government’s expert will base his expert report and
  opinion,” in response to which the Government filed a list of all documents provided to its restitution
  expert); United States v. Tuzman, 2017 WL 6527261, at *11 (S.D.N.Y. Dec. 18, 2017) (Gardephe, J.)
  (expert “needed to disclose the formulas or calculations that [the expert] used to reach his conclusions”);
  United States v. Marcus, 193 F. Supp. 2d 552, 561 (E.D.N.Y. 2001) (Hurley, J.) (requiring production of
  “‘not only all scientific reports but also all findings, scientific or technical data upon which such reports are
  based’”).

                                                         10
Case 1:16-cr-00515-NGG-LB Document 77 Filed 12/20/19 Page 11 of 11 PageID #: 1591



                                           Conclusion

         For the foregoing reasons, the defense respectfully requests that the Court approve the

  issuance of the proposed subpoenas.

   Respectfully submitted,                       CAHILL GORDON & REINDEL LLP

                                                 By: /s/ Charles A. Gilman
                                                        Charles A. Gilman
                                                        Anirudh Bansal
                                                        Tara H. Curtin
                                                        Samantha Lawson
                                                        Benjamen Starkweather
                                                 80 Pine Street
                                                 New York, New York 10005
                                                 Tel.: (212) 701-3000
                                                 Attorneys for OZ Africa Management GP, LLC

  December 20, 2019




                                               11
